BRIGHT, Circuit Judge,
concurring in part and dissenting in part.
I concur in affirming the convictions of Apker, Davenport, and Gearhart, but would also affirm appellant Fitzgerald’s conviction. In affirming, however, I would not adopt the “inevitable discovery rule” as grounds for curing the defective warrants. In the context of this case, where the federal warrants are only partially flawed, and where the nature of the flaw is a failure to comply with the particularity requirement, I would sever the valid portions of the warrants and suppress only those items which could not have been seized pursuant to a legitimate execution of the valid portions of the warrants.
As the majority finds on pages 302-303 of its opinion, the warrants described with sufficient specificity the jackets, belt buckles, T-shirts, photographs, plaques, and mirrors that were sought by the police. Continuing, the majority notes that “[i]f the warrants said no more they would be valid.” The majority holds the warrants invalid, however, because the warrants also include items that are not described with sufficient particularity.
As an alternative to applying the inevitable discovery rule, I would apply the remedy of partial suppression, adopted most recently by the First Circuit in United States v. Riggs, 690 F.2d 298 (1st Cir.1982), a case that also involves items protected by the first amendment. In concluding that partial suppression remedied the warrant’s flaws, the Riggs court noted the reasoning of Professor LaFave:
[I]t would be harsh medicine indeed if a warrant which was issued on probable cause and which did particularly describe certain items were to be invalidated in toto merely because the affiant and magistrate erred in seeking and permitting a search for other items as well.... It would be ironic, to say the least, if the efforts of the police to therefore “advise the court of everything which conceivably might be found in the premises” should result in the warrant being declared invalid in its entirety. [Id. at 300 (quoting 2 W. LaFave, Search and Seizure § 4.6(f) at 111-12 (1978)).]
The Third, Fifth, and Ninth Circuits have also adopted the remedy of partial suppression. United States v. Christine, 687 F.2d 749 (3d Cir.1982); United States v. Cook, 657 F.2d 730 (5th Cir.1981); see United States v. Cardwell, 680 F.2d 75 (9th Cir.1982) (accepting partial suppression but finding no portion of the warrant sufficient to withstand the particularity and probable cause requirements).
A logical and just extension of that rule is to admit those items, such as the guns in this case, which could have been discovered in plain view pursuant to execution of the valid portions of the warrants. Indeed, if the warrants had authorized only a search for a jacket, and the guns had been found in plain view pursuant to a search for the jacket, a sufficient number of the guns discovered in this case would have been admissible to sustain the convictions.
That partial suppression does not weaken the particularity requirement is evidenced by the Ninth Circuit’s holding in United States v. Cardwell, supra, 680 F.2d at 79. If no part of a warrant can be salvaged because no severable part refers to an item with specificity and probable cause, then all of the materials seized under the defective warrant must be suppressed. Id.
Nor does this approach invite abuse through use of warrants describing one thing for purposes of searching for another. The warrants must still meet the probable cause requirement. Moreover, the warrants must still be executed in a manner consistent with the authorization given the officers in the warrant.
*311The same protections cannot be assured in applying the inevitable discovery rule, which, in my opinion, invites standardless conjecture in hypothesizing whether or not police, during a routine police investigation, would inevitably have discovered the evidence.